Citation Nr: 0503216	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving 
Department of Veterans Affairs death pension benefits.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran retired in September 1966 with over 21 years of 
active military duty.  He died in August 1992.  The appellant 
is seeking recognition as the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

This case was remanded by the Board in September 2003 for 
further development and is now ready for appellate review.


FINDINGS OF FACT

1.  The appellant was legally married to the veteran in 
December 1972.  

2.  The veteran and the appellant lived apart beginning in 
1988, through no fault of the veteran's.

3.  The veteran died in August 1992.  On the death 
certificate, his sister reported that the veteran was 
divorced.  The appellant contests that she and the veteran 
were divorced.

4.  By her own testimony, the appellant remarried in 1997.

5.  There is no evidence that the appellant's subsequent 
marriage was annulled or that she has received a divorce.  By 
her own testimony, she continues to live with her subsequent 
husband and uses his name.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for purposes of VA death benefits have 
not been met.  38 U.S.C.A. §§ 101(3), 1304, 1310, 1311, 1541, 
5107(a), 5107A (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 
3.55 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that death benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
satisfied.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 
2002).  The Board notes that, in order to be entitled to 
death benefits as a "surviving spouse" of a veteran, the 
claimant is:

a.	a person of the opposite sex whose 
marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j), 

b.	who was the spouse of the veteran at 
the time of the veteran's death, 
and: 

c.	who lived with the veteran 
continuously from the date of 
marriage to the date of the 
veteran's death except where there 
was a separation which was due to 
the misconduct of, or procured by, 
the veteran without the fault of the 
spouse; and 

d.	except as provided in 38 C.F.R. § 
3.55, has not remarried or has not 
since the death of the veteran and 
after September 19, 1962, lived with 
another person of the opposite sex 
and held himself or herself out 
openly to the public to be the 
spouse of such other person. 

38 C.F.R. § 3.50 (2004); see also 38 U.S.C.A. §§ 101(3), 1541 
(West 2002).

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a). 

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b).

The United States Court of Appeals for Veterans Claims 
(Veterans Claims Court) held that the surviving spouse's 
fault or absence of fault for separation, for purposes of 
determining entitlement to VA benefits, was to be determined 
based on an analysis of the conduct only at the actual time 
of separation.  The Veterans Claims Court also determined 
that the language of the statute did not indicate that the 
'without fault' requirement was a continuing one.  Further, 
the Veterans Claims Court emphasized that adjudicators must 
be guided by whether there was a preponderance of the 
evidence against the appellant.  See Gregory v. Brown, 5 Vet. 
App. 108, 112 (1993).

The record shows that the appellant and the veteran were 
married in December 1972.  According to the appellant's own 
statement, she and the veteran separated in 1988.  She has 
indicated that they separated because of financial problems 
in that the veteran failed to contribute any money to the 
relationship.  She reported that her mother later developed 
cancer and was told by her doctors to move to Las Vegas.  The 
appellant apparently moved there in 1990 with her mother to 
care for her.  She related that the veteran was supposed to 
move there with them but never showed up.  She indicated that 
the last time she saw him was February 1990.  

The appellant reported that it took her ten years to find the 
veteran and she eventually learned that he had died in 1992.  
In the intervening years, she acknowledged that she married 
someone else in 1997 but maintains that she received an 
annulment that same year.  In 2000, apparently after learning 
of the veteran's death, she filed the current claim for death 
benefits as his surviving spouse in April 2000.

After a review of the claims file, the Board finds that the 
appellant's claim fails for several reasons.

First, while the appellant's and the veteran's marriage met 
the requirements of 38 C.F.R. § 3.1(j), there is some 
evidence that she was not, in fact, the veteran's spouse at 
the time of the veteran's death.  While no divorce papers are 
associated with the claims file, there is some credible 
evidence that the veteran was divorced at the time of his 
death as evidenced by his sister's statement on the 
Certificate of Death.  

However, the Board acknowledges that this evidence is not 
dispositive but weights against the appellant's claim because 
it was given to a medical provider in conjunction with the 
veteran's final medical disposition.  To that end, the Board 
tends to assign high probative value to this evidence while 
acknowledging that the veteran's sister may or may not have 
been aware of his legal marital status.

Nonetheless, at the time the appellant filed the current 
claim, she seemed to suggest that she and the veteran may 
have been divorced prior to his death.  Specifically, in the 
"How Marriage Ended" section of the claims form, she wrote:  
"Divorce?  No Paper Rec'd" and listed the date the marriage 
ended as 1988.  This evidence at least raises the possibility 
that they were, in fact, divorced as early as 1988.

Significantly, regardless of whether the appellant and the 
veteran were married at the time of his death, the claim must 
also fail because the appellant has acknowledged that she did 
not live with the veteran continuously from the date of 
marriage to the date of his death.  She stated that she moved 
to Las Vegas in 1990.  

The evidence does not support a finding that the separation 
was due to the misconduct of the veteran as it appears that 
the appellant, not the veteran, moved.  Although she may have 
felt compelled to move in order to care for her mother, there 
can be no misconduct on the part of the veteran when the 
appellant chose to relocate.  Therefore, the appellant's 
claim fails because she and the veteran did not live together 
continuously from the date of marriage to the date of his 
death.

Moreover, the weight of evidence is also against the 
appellant's claim because, by her own statements, she 
remarried in 1997.  Although she has since maintained that 
her 1997 marriage was annulled that same year, she has 
provided no documentation to support her claim, despite a 
request by VA to do so.  The Board also tends to place less 
value on the appellant's statements because she has 
acknowledged that she is still living with the man she 
married in 1997 and is using his name.  This suggests to the 
Board that she and the subsequent husband are holding 
themselves out to the public as husband and wife.  

Accordingly, the Board concludes that the weight of evidence 
indicates that the appellant and the veteran had not 
continuously cohabitated from the time of their marriage 
until the time of his death; that the veteran and the 
appellant may have been divorced at the time of his death; 
and that the appellant is still married to someone else.  As 
such, the Board concludes that the appellant may not be 
recognized as the surviving spouse of the veteran for VA 
purposes.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The appellant was notified 
of the VCAA as it applies to her present appeal by 
correspondence dated in March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in March 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and a supplemental statement of the case was provided to the 
appellant in October 2004.  The appellant has been provided 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices. 

The March 2004 VCAA notice letter provided to the appellant 
generally informed her of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  She was 
notified of the need to give to VA any evidence pertaining to 
her claim.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the October 2004 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the March 2004 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the Board remanded the claim in order 
to obtain additional documentation regarding the veteran's 
and appellant's marital status and information regarding her 
subsequent marriage but no additional evidence was 
forthcoming.  The Board notes that the duty to assist is not 
a one-way street.  The appellant was asked to provide certain 
information but has not done so.  Therefore, the Board finds 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death pension benefits is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


